Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 9/28/2020. Applicant has amended independent claims 1 and 33; and dependent claim 9.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, --9-20, 24-29, 31-33  is/are rejected under 35 U.S.C. 103 as being unpatentable over Amatucci et al., US 2009/0004560, in view of Bruder, US 5428501, and still in further view of Shiyunji et al., JP 55-128201 (abstract translation).
Regarding claim 1, Amatucci et al., teaches an energy storage device (0041; Fig. 1) comprising: first and second conductive contacts (0041; Fig. 1; claim 35); a separator and an electrolyte (solid state electrolyte layer; 0041; Fig. 1); wherein both the separator and the electrolyte comprise lithium iodide (0016; 0024; claim 4) and a silver ionic conductor (silver iodide; 0016-
Bruder teaches a solid electrolyte cell (col. 2, lines 52-54) and a separator comprising a silver iodide (col. 2, lines 52-67).
Amatucci et al., modified by Bruder, does not teach both the separator and electrolyte comprising lithium iodide and a silver ionic conductor are in a uniform mixture.
Shiyunji et al., teaches an electrolyte comprising lithium iodide and silver ionic conductor in a uniform mixture (translation [0002]).
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to insert the teachings of Shiyunji et al., into the teachings of Amatucci et al., modified by Bruder into because Shiyunji et al., teaches “weighing and blending are carried out…to obtain the composition of each sample number shown in Table 1”; which “is a superior ionic conductor showing good ionic conductivity.” (Shiyunji et al., translation [0002]). 
Regarding claim 3, Amatucci et al., teaches the silver ionic conductor is silver iodide (0043). 
Regarding claim 4, Amatucci et al., teaches further comprising: a layer comprising a mixture of silver iodide and lithium iodide between the first and second conductive contacts (0020; claims 1-4 and 35). 
Regarding claim 5, Amatucci et al., teaches wherein: the first conductive contact comprises iodine (anode/cathode comprises oxidized iodine ion or elemental iodine) (0047); and the second conductive contact comprises lithium and silver (cathode/anode comprises lithium and silver) (0020; 0047; claim 22). 

Bruder discloses further comprising: an additive selected from the group consisting of compositions having the formula MAg4l5 where M = Rb, K, NH4, or other univalent cations (comprising an additive to the binder composition having RbAg4l5 (col. 9, lines 1-27).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the additive of Amatucci et al., to provide an additive selected from the group consisting of compositions having the formula MAg4l5 where M = Rb, K, NH4, or other univalent cations, as taught by Bruder, in order to provide the advantages of having high ionic conductivity at room temperature reducing/eliminating electrical shorting between cathode and anode, and high specific power capabilities (Bruder; col. 2; lines 17-35).
Regarding claim 7, Amatucci et al., teaches wherein: both the separator and electrolyte comprise a single layer comprising lithium iodide and silver iodide (single solid state electrolyte layer; ionically conducting composition comprising silver iodide and lithium iodide) (0020; claims 1-4, 35). 
Regarding claim 9, Amatucci et al., teaches a method of making the energy storage device of claim 3, the method comprising: interposing a mixture of silver iodide and lithium iodide between the first and second conductive contacts (single solid state electrolyte layer, ionically 
Amatucci et al., does not recite that the lithium iodide and silver ionic conductor are in a uniform mixture.
Bruder teaches a solid electrolyte cell (col. 2, lines 52-54) and a separator comprising a silver iodide (col. 2, lines 52-67).
Amatucci et al., modified by Bruder, does not teach a uniform mixture of silver iodide and lithium iodide.
Shiyunji et al., teaches an electrolyte comprising lithium iodide and silver ionic conductor in a uniform mixture (translation [0002]).
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to insert the teachings of Shiyunji et al., into the teachings of Amatucci et al., modified by Bruder into because Shiyunji et al., teaches “weighing and blending are carried out…to obtain the composition of each sample number shown in Table 1”; which “is a superior ionic conductor showing good ionic conductivity.” (Shiyunji et al., translation [0002]). 
Regarding claim 10, Amatucci et al., teaches further comprising: forming silver metal at the second conductive contact upon activation of the energy storage device (0047; claim 22). 
Regarding claim 11, Amatucci et al., teaches further comprising: forming lithium metal at the second conductive contact upon activation of the energy storage device (0043; 0047). 

Regarding claim 13, Amatucci et al., teaches further comprising: forming elemental iodine at the first conductive contact upon activation of the energy storage device (0047). 
Regarding claim 14, Amatucci et al., teaches further comprising: forming the separator and the electrolyte between the first and second conductive contacts upon activation of the energy storage device (Fig. 5; 0047; claim 35). 
Regarding claim 15, Amatucci et al., teaches the separator and the electrolyte comprise a single layer (solid state electrolyte layer, ionically conducting composition, is a single layer in the tri-layered electrochemical cell) (0016; Fig. 1). 
Regarding claim 16, Amatucci et al., teaches wherein the single layer comprises silver iodide and lithium iodide (0020; claims 1-4, 35). 
Regarding claim 17, Amatucci et al., teaches a method of using the energy storage device of claim 3, the method comprising: activating the energy storage device by applying an initial voltage between the first and second conductive contacts (method comprising forming three dimensional energy storage electrochemical cell by applying an initial voltage of 0V between the anode/cathode (Fig. 5; 0059; claim 35), wherein; during activation silver and lithium metals are formed at the second conductive contact (during forming silver metal and lithium metal form metal current collector at the cathode/anode) (0020; 0047), elemental iodine is formed at the first conductive contact, and the separator and the electrolyte are formed between the first and second conductive contacts (0047; claim 35; Fig. 5), wherein the separator and the 
Regarding claim 18 , Amatucci et al., teaches further comprising: applying a subsequent voltage between the first and second conductive contacts, thereby charging the energy storage device (applying voltage between anode/cathode, thereby charging three dimensional energy storage electrochemical cell) (0059; Fig. 5). 
Regarding claim 19, Amatucci et al., teaches further comprising: removing the subsequent voltage (Fig. 5; 0059), allowing current to flow through an external circuit between the first and second conductive contacts, thereby discharging the energy storage device (current flowing through external, relative to cell, circuit of the on-chip configuration between the anode/cathode, thereby discharging the three dimensional energy storage electrochemical cell) (0059; Fig. 5). 
Regarding claim 20, Amatucci et al., teaches wherein: upon discharge of the energy storage device, the current flowing through the external circuit is used to power an electronic device (upon discharge of the three dimensional energy storage electrochemical cell, the current flowing through the external device is used to power a microelectronic application/system) (0054). 

Regarding claim 25, Amatucci et al., teaches wherein: the load is powered by the current flowing through the external circuit (common platform is powered by current flowing through external circuit of on-chip configuration) (0051). 
Regarding claim 26, Amatucci et al., teaches the load is a sensor (common platform contains a sensor) (0051). 
Regarding claim 27, Amatucci et al., teaches the load is an automotive device (common platform contains a micro air vehicle) (0054). 
Regarding claim 28, Amatucci et al., teaches the load is a telemetry device (common platform contains a wireless communication application) (claim 56). 
Regarding claim 29, Amatucci et al., teaches the load is a communications device (common platform contains a communication application) (0055). 
Regarding claim 31, Amatucci et al., teaches the load is a medical device (load is a biomedical device) (0051). 
Regarding claim 32, Amatucci et al., teaches the medical device is an implantable device (biomedical device is an in-vivo biomedical device) (0051).
Regarding claim 33, Amatucci et al., teaches an energy storage device (0041; Fig. 1) comprising first and second conductive contacts (0041; Fig. 1; claim 35); a separator and an electrolyte (solid state electrolyte layer; 0041; Fig. 1), wherein both the separator and the electrolyte 
Amatucci et al., does not recite that the lithium iodide and silver ionic conductor are in a uniform mixture.
Bruder teaches a solid electrolyte cell (col. 2, lines 52-54) and a separator comprising a silver iodide (col. 2, lines 52-67).
Amatucci et al., modified by Bruder, does not teach both the separator and electrolyte comprising lithium iodide and a silver ionic conductor are in a uniform mixture.
Shiyunji et al., teaches an electrolyte comprising lithium iodide and silver ionic conductor in a uniform mixture (translation [0002]).
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to insert the teachings of Shiyunji et al., into the teachings of Amatucci et al., modified by Bruder into because Shiyunji et al., teaches “weighing and blending are carried out…to obtain the composition of each sample number shown in Table 1”; which “is a superior ionic conductor showing good ionic conductivity.” (Shiyunji et al., translation [0002]).
3.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amatucci et al., US 2009/0004560, in view of Bruder, US 5428501, in further view of Shiyunji et al., JP 55-128201 (abstract translation), and still in further view of Kim et al., US 2008/0145758.
 Regarding claim 8, Amatucci et al., teaches the energy storage device of claim 3. 
Amatucci et al., does not disclose wherein: the molar ratio of silver to lithium in the energy storage device is less than or equal to 0.25. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the energy storage device to Amatucci et al., to provide wherein: the molar ratio of silver to lithium in the energy storage device is less than or equal to 0.25, as taught by Kim et al., in order to provide the advantages of minimizing production costs by reducing the expensive silver rare earth metal, and increasing volumetric energy density to improve small/compact batteries (Kim et al.;  0059).

4.	Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amatucci et al., US 2009/0004560, in view of Bruder, US 5428501, in further view of Shiyunji et al., JP 55-128201 (abstract translation), and still in further view of Suematsu, US 2010/0068569.
Regarding claim 21, Amatucci et al., teaches the method of claim 17. Amatucci et al., does not explicitly disclose wherein: the energy storage device is operated under high load conditions. However, Suematsu teaches wherein: the energy storage device is operated under high load conditions (wherein the fuel cell is operated under a high load; 0091). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the energy storage device of Amatucci et al., invention to provide wherein: the energy storage device is operated under high load conditions, as taught by Suematsu, in order to 
Regarding claim 22, Amatucci et al., teaches the method of claim 17. 
Amatucci et al., does not disclose wherein: the energy storage device is operated under low load conditions. 
Suematsu discloses wherein: the energy storage device is operated under low load conditions (wherein the fuel cell is operated under a low load; 009]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the energy storage device of Amatucci et al, invention to provide wherein: the energy storage device is operated under low load conditions, as taught by Suematsu, in order to provide the advantages of increasing power generation efficiency under low loads, increasing battery lifetime, and increasing recharging capabilities (Suematsu; 0009).

5.	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amatucci et al., US 2009/0004560, in view of Bruder, US 5428501,  in further view of Shiyunji et al., JP 55-128201 (abstract translation), and still in further view of Marinis et al., US 2011/0097623.
Regarding claim 23, Amatucci et al., teaches the method of claim 17. Amatucci et al., does not disclose wherein: during operation, the energy storage device exhibits a volumetric energy density greater than or equal to 1300 Wh/I. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the energy storage device of Amatucci et al., to provide wherein: during operation, the energy storage device exhibits a volumetric energy density greater than or equal to 1300 Wh/I, as taught by Marinis et al., in order to provide the advantages of increasing the volumetric energy density for elongating the life of small scale applications, increasing battery charge capacity, and decreasing the overall size of a small app1ication (Marinis et al.; 0055).

6.	Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amatucci et al., US 2009/0004560, in view of Bruder, US 5428501, in further view of Shiyunji et al., JP 55-128201 (abstract translation), and still  in further view of Mc Nulty et al., US 2007/0076444.
Regarding claim 30, Amatucci et al., teaches the method of claim 25. 
Amatucci et al, does not disclose wherein the load is an uninterruptable power supply. However, McNulty discloses wherein the load is an uninterruptable power supply (the load is an uninterruptable power supply, as shown in Figure 3 (Figure 3; 0021-0022; claim 9).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the load of Amatucci et al., to provide wherein the load is an uninterruptable power supply, as taught by McNulty, in order to provide the advantages of charging the extra power supply to maintain voltage at the UPS, decreasing/eliminating a power outage, and increasing the uniformity of continuous power delivered (McNulty; 0021-0022).

Response to Arguments
7.	Applicant’s arguments with respect to above claim(s) have been considered but are moot because the new ground of rejection, Amatucci et al., US 2009/0004560, in view of Bruder, US 5428501, and still in further view of Shiyunji et al., JP 55-128201, Shiyunji et al.,  teaches the newly added limitation, specifically that the lithium iodide and silver ionic conductor are in a uniform mixture as pointed out in the rejection above.
 
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA J. MARTIN
Examiner
Art Unit 1727





/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727